           Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE UNIVERSAL HEALTH SERVICES,                :    CIVIL ACTION
    INC., DERIVATIVE LITIGATION                     :    NO. 17-02187
                                                    :
                                                    :    HONORABLE JOEL H. SLOMSKY
    This Document Relates to:                       :
                                                    :
    ALL ACTIONS                                     :
                                                    :
                                                    :

          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION TO
            AMEND THE COURT’S MARCH 29, 2018 ORDER AND APPOINT
            ADDITIONAL CO-LEAD PLAINTIFFS AND CO-LEAD COUNSEL

         Amalgamated,1 Cambridge, and Clinton’s joint, and otherwise unopposed, Motion to have

the latter two plaintiffs and their counsel added to the leadership structure in this case demonstrated

both the value of having the three institutional investors and their counsel as co-leads and the

cooperative manner in which they have worked on this case. Although Defendants initially took

“no position” on who should serve as lead plaintiff or lead counsel in this derivative action, they

now, in a somewhat unprecedented move,2 oppose the Motion, arguing that Proposed Co-Lead



1
       All capitalized terms herein have the same meanings and definitions as those set forth in
opening brief in support of the Proposed Co-Lead Plaintiffs’ Motion (ECF No. 63) (hereinafter,
the “Opening Brief”).
2
        As Proposed Co-Lead Plaintiffs noted in the Opening Brief (ECF No. 63 at 10 n.7),
Defendants lack standing to challenge Proposed Co-Lead Plaintiffs’ present Motion. See, e.g.,
Blake Partners, Inc. v. Orbcomm, Inc., No. 07-4517 (WHW), 2008 WL 2277117, at *3-4 (D.N.J.
June 2, 2008) (finding in the PSLRA context that “Defendants lack standing to formally oppose
[plaintiffs’] motion for appointment as lead counsel[,]” and “the weight of authority denying
standing make[s] ‘sense because defendants will rarely have the best interests of the class at
heart’”); Cal. Pub. Emps.’ Ret. Sys. v. Chubb Corp., 127 F. Supp. 2d 572, 575 n.2 (D.N.J. 2001)
(“[T]he majority of courts that have addressed the issue have held that defendants lack standing to
object to the adequacy of lead plaintiffs and their chosen counsel[.]”).
           Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 2 of 12



Plaintiffs have not demonstrated their value to Universal’s shareholders and that their addition

would inevitably introduce discord and inefficiencies into this litigation. They are wrong on both

counts.

          First, Proposed Co-Lead Plaintiffs have already proven their mettle in vigorously

prosecuting their Section 220 demand through trial, causing them to obtain valuable, additional

corporate records that are now incorporated in the operative CAC in this case. Indeed, in light of

these efforts, Amalgamated invited Proposed Co-Lead Plaintiffs to join as co-leads in order to

present the best possible case and maximize recovery for the Company. Second, Proposed Co-

Lead Plaintiffs and Amalgamated already have proven that they work well together. They

cooperatively obtained consent of Universal to share the Section 220 documents, so that they could

work together, jointly drafted the CAC, and jointly defeated Defendants’ ill-fated motion to stay

this case. Indeed, Defendants cannot and do not point to a single manner in which the process has

been anything but beneficial to the case.

          Amalgamated, Cambridge, and Clinton look forward to continuing to jointly litigate this

action and ask that the Court deny Defendants’ request to pick their adversaries and grant the

Motion in full.

I.        ARGUMENT

          A.      Proposed Additional Co-Lead Plaintiffs Have Already Benefited Universal’s
                  Shareholders, Which Amalgamated Recognizes

          Proposed Co-Lead Plaintiffs have shown good cause to add Cambridge, Clinton, and their

respective counsel to the leadership structure. As Amalgamated has recognized, Proposed Co-

Lead Plaintiffs and Counsel3 already have benefited Universal’s shareholders by pressing for the

production of a significant number of additional Company records from Universal through a


3
          “Proposed Co-Lead Counsel” collectively includes S+S, BLB&G, and G&E.


                                                 2
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 3 of 12



successful Section 220 trial before the Chancery Court and incorporating those records into the

CAC, further positioning Universal’s shareholders to stave off Defendants’ challenge to the

pleadings.

       Notably, Amalgamated’s own efforts under Section 220, on which Cambridge then

expanded, was the very reason the Court appointed Amalgamated Lead Plaintiff in the first place.

See ECF No. 42 at 10 (“Of all of the derivative plaintiffs, only Amalgamated investigated the

alleged wrongdoing at issue by reviewing confidential corporate records from Universal pursuant

to a Section 220 books and records inspection[,]” which records “will be a significant advantage

in helping plaintiffs in the consolidated case satisfy the ‘demand futility’ pleading standard.”). It

is perplexing that Defendants would take the position that Cambridge’s efforts to procure

additional germane Company records should somehow fail to rise to good cause for its addition to

the leadership structure – to which Amalgamated consents.

       Nonetheless, Defendants belittle Cambridge’s one-and-a-half year effort to obtain

additional Company records,4 claiming that the 220 Litigation was protracted only because of a

fight over the confidentiality agreement to govern the production. The 220 Litigation, of course,

was more than a fight over a confidentiality agreement. Indeed, months after entry of the protective

order in that case, Universal continued to refuse to expand the scope of its document production,

forcing Cambridge to take the matter to trial. At trial, the Chancery Court ruled largely in

Cambridge’s favor, ordering Universal to produce, for example: “documents that address




4
        Defendants’ complaint that Clinton did not serve a separate Section 220 demand is beside
the point. G&E, which is Clinton’s counsel, vigorously pursued the 220 Litigation on Cambridge’s
behalf for one-and-a-half years with BLB&G. Clinton, with Defendants’ consent, then obtained
full access to the Section 220 document production, reviewed the same, and assisted in drafting
and verified the CAC as an equal (proposed) Co-Lead Plaintiff. In short, Clinton received the full
set of Section 220 documents that Cambridge and Amalgamated obtained.


                                                 3
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 4 of 12



corporate-level budgets and strategies that track patient admissions and the compliance documents

that involve presentations to the audit committee”; “strategic high-level plans that were developed

by senior management”; “hotline and call reports” received by the compliance committee; and

“documents that indicate relationships with the controller, indicate transactions between directors

and the company, and look at the nominating committee minutes going back three years, and

produce those corporate records that are cogent to this search.” Declaration of Thomas L.

Laughlin, IV, Ex. A, 220 Litigation Trial Tr. at 29:11-14, 44:20-21, 46:10-16, 49:2-14, 68:11-16.

Defendants then produced thousands of additional pages. Their characterization of Cambridge’s

efforts having resulted in but a “handful of” documents that, in Defendants’ view, are unimportant,

is simply wrong.

       B.      Amalgamated, Cambridge, Clinton, and Their Respective Counsel Have
               Demonstrated Their Ability to Work Together Cooperatively and Efficiently

       Proposed Co-Lead Plaintiffs and Counsel have a track record of working together

cooperatively and efficiently in this case. Indeed, Amalgamated, Cambridge, and Clinton worked

side-by-side for months reviewing the newly produced Company records and putting together the

CAC that accounts for those records. When Defendants sought an (essentially) indefinite stay of

this action, Amalgamated, Cambridge, and Clinton again joined forces and successfully opposed

that motion. See ECF Nos. 56, 61. Moreover, Amalgamated, Cambridge, and Clinton are all

sophisticated institutional investors, who are like-minded in their pursuit of the best possible case

and recovery on behalf of the Company. Defendants stoking fears about the “possibility of

discord” and “fractious leadership” where multiple co-lead plaintiffs and counsel direct a

derivative litigation (ECF No. 65 at 4-5) is refuted by the record in this case and track record of

the Proposed Co-Lead Plaintiffs and Counsel.




                                                 4
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 5 of 12



       The substantial weight of case law also supports multi-plaintiff and counsel leadership

structures. Time and again, courts across the country, following the analysis of the McNamara

factors laid out in the Opening Brief, have appointed multiple plaintiffs and their respective

counsel to act as co-leads in derivative litigation without reservation. See, e.g., Freeman on behalf

of Tesla, Inc. v. Musk, 324 F.R.D. 73, 87 (D. Del. 2018) (appointing a group of seven institutional

investors and three law firms as co-lead plaintiffs and co-lead counsel); In re Wells Fargo & Co.

S’holder Deriv. Litig., No. 16-cv-05541-JST, 2017 WL 130282, at *3 (N.D. Cal. Jan. 12, 2017)

(appointing group of two institutional investors and their respective counsel co-lead plaintiffs and

co-lead counsel); In re Inv’rs Bancorp, Inc. Stockholder Litig., C.A. No. 12327-VCS, 2016 WL

4257503, at *5 (Del. Ch. Aug. 12, 2016) (appointing two stockholders and their respective counsel

co-lead plaintiffs and co-lead counsel, focusing primarily on their effort to obtain company records

to “provide[] more factual fodder for counsel to work with should they be called to defend their

pleading against alleged failures to meet the more precise pleading standards contemplated by Rule

23.1”); Horn v. Raines, 227 F.R.D. 1, 3-4 (D.D.C. 2005) (appointing group of two institutional

investors and their respective counsel co-lead plaintiffs and co-lead counsel).

       In fact, many of the largest and most successful derivative actions were cases with co-lead

plaintiffs and/or co-lead counsel. For example, the In re UnitedHealth Grp. Inc. S’holder Deriv.

Litig., No. 0:06-cv-01216-JMR-FLN (D. Minn.), had eight separate public pension fund plaintiffs

and two co-lead counsel – BLB&G and G&E – and settled for $920 million and In re Freeport-

McMoran Copper & Gold Inc. Deriv. Litig., C.A. No. 8145-VCN (Del. Ch.), had five co-lead

plaintiffs – including Amalgamated – and four co-lead counsel – including BLB&G and G&E –

and settled for $153.75 million.




                                                 5
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 6 of 12



       In the PSLRA context, the Third Circuit has made clear that a group of investors – such as

Amalgamated, Cambridge, and Clinton – can jointly serve as lead plaintiffs and act in the best

interest of the remaining shareholders. See In re Cendant Corp. Litig., 264 F.3d 201, 266 (3d Cir.

2001). Specifically, the Cendant court held that a small, cohesive group of sophisticated investors

that has demonstrated its ability to vigorously prosecute the case and monitor counsel is an ideal

group to jointly lead class litigation. See id. at 268 (affirming appointment of group of three

pension funds as lead plaintiff when there was no “reason to doubt that its members could operate

effectively as a single unit”). Although Cendant was decided under the provisions of the PSLRA,

not Rule 23.1, its reasoning, particularly as it concerns a focus on vigorous and effective

cooperation by unrelated investors, ought to be persuasive in the derivative context as well.

Defendants appear to agree, relying almost exclusively on PSLRA cases in their Opposition Brief.

See ECF No. 65 at 4-5.

       Following Cendant, this Court, as well as countless others, consistently have appointed

lead plaintiff groups that are similar in size, structure, and sophistication to the Proposed Co-Lead

Plaintiffs. Tellingly, Defendants fail to cite the PSLRA cases from this District appointing groups

of institutional investors as co-leads plaintiffs. See, e.g., Cortese v. Radian Grp. Inc., No. 07-3375,

2008 WL 269473, at *2, 7 (E.D. Pa. Jan. 30, 2008) (appointing group of two institutional investors

as lead plaintiff when their chosen counsel “appears to be qualified” and their interests “appear

well aligned with the interests of the putative class”); In re Vicuron Pharms., Inc. Sec. Litig., 225

F.R.D. 508, 512 (E.D. Pa. 2004) (appointing group of three institutional investors as lead plaintiff

when they hired “competent and experienced counsel” and “[t]here [was] no evidence of conflict

between this plaintiff and other class members”); Greater Pa. Carpenters Pension Fund v. Adolor

Corp., No. Civ.A. 04-CV-1728, 2004 WL 3019235, at *3 (E.D. Pa. Dec. 29, 2004) (appointing




                                                  6
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 7 of 12



group of two institutional investors as lead plaintiff when there was “no evidence of antagonism

between the interests of Movants and the interests of the other members of the class”); Janovici v.

DVI, Inc., No. Civ.A.2:03CV04795-LD, 2003 WL 22849604, at *12 (E.D. Pa. Nov. 25, 2003)

(appointing group of two institutional investors and one individual investor as lead plaintiff when

opposing movants submitted no proof that the group would be unable to oversee counsel or the

litigation); see also In re Oxford Health Plans, Inc., Sec. Litig., 182 F.R.D. 42, 49 (S.D.N.Y. 1998)

(“In light of the magnitude of this case,” the court appointed “three lead plaintiffs” and their

respective “chosen competent, experienced counsel.”).

       Not only have the Proposed Co-Lead Plaintiffs and Counsel worked cooperatively in this

matter, but they also have a history of working cooperatively together. S+S and BLB&G currently

serve as co-lead counsel in various derivative and securities litigation. See Alphabet S’holder

Deriv. Cases, JCCP No. 4877, Stipulation and Order Appointing Co-Lead Counsel and Setting

Case Schedule (Cal. Super. Ct. Jan. 3, 2017); McWilliams v. Evoqua Water Techs. Corp., No. 1:18-

cv-10320, Stipulation and Order Appointing Louisiana Sheriffs’ Pension & Relief Fund and City

of Omaha Police and Fire Retirement System as Lead Plaintiff and Approving Their Selection of

Lead Counsel (S.D.N.Y. Jan. 31, 2019); Ark. Teacher Ret. Sys. v. Insulet Corp., No. 1:15-12345,

Memorandum and Order (D. Mass. Mar. 31, 2016) (BLB&G and S+S appointed as co-lead counsel

for plaintiffs and thereafter the settlement class). Likewise, G&E and BLB&G have worked

together on numerous cases, including many of the largest derivative actions, such as: Freeport-

McMoran, where there were four co-lead counsel and a $153.75 million settlement; In re News

Corp. S’holder Litig., C.A. No. 6285-VCN (Del. Ch.), where there were two co-lead counsel and

a $150 million settlement; and City of Monroe Emps.’ Ret. Sys. v. Murdoch, C.A. No. 2017-0833-

AGB (Del. Ch.), where there were two co-lead counsel and a $90 million settlement.




                                                 7
         Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 8 of 12



        In light of the Proposed Co-Lead Plaintiffs and Counsel’s proven track record of

cooperation, and the overwhelming weight of legal authority, there simply is no reason to deny

Amalgamated, Cambridge, and Clinton the opportunity to continue to prosecute (and jointly face

the significant risks and potential benefits of) this complex derivative action. The (largely decades

old) case law cited by Defendants does not counsel to the contrary. Certainly, none of the cases

on which Defendants rely involves the instant scenario in which there is no disagreement among

the plaintiffs seeking a leadership position and the current Lead Plaintiff and counsel have invited

additional plaintiffs and their counsel to join the leadership structure.

        For example, Defendants cite Party City to call into doubt the propriety of appointing

multiple lead plaintiffs and counsel. See ECF No. 65 at 4. But, the court there did, in fact, appoint

two lead plaintiffs, noting that where, much like here, “the interests of proposed lead plaintiffs are

aligned, concerns regarding the division of authority and dilution of control are not paramount.”

In re Party City Sec. Litig., 189 F.R.D. 91, 114 (D.N.J. 1999). The Party City court also appointed

each of the lead plaintiff’s chosen law firms as co-lead counsel. Id. at 116 (noting that both firms

had “experience in prosecuting complex securities actions and are qualified to represent the

Proposed Class in the instant action”); see also In re Donnkenny Inc. Sec. Litig., 171 F.R.D. 156,

158 (S.D.N.Y. 1997) (appointing two law firms as co-lead counsel, albeit for the same lead

plaintiff, noting that plaintiff is entitled to select and retain counsel to represent the class, subject

to court approval).5



5
         Defendants also rely on In re Milestone Sci. Sec. Litig, 183 F.R.D. 404 (D.N.J. 1998), in
which the court appointed a group of related investors lead plaintiffs under the PSRLA, but denied
their request to have multiple law firms appointed co-lead counsel. Milestone Scientific is a 20-
year-old, out-of-district case that has been called into doubt. See In re Lernout & Hauspie Sec.
Litig., 138 F. Supp. 2d 39, 46 (D. Mass. 2001) (noting that, contrary to the language in Milestone
Scientific, “[t]he weight of the case law suggests that the trial court has the discretion to designate
a triumvirate of unrelated persons as a lead plaintiff” and appointing group of unrelated investors


                                                   8
           Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 9 of 12



       The sole derivative matter Defendants hold up as an example that a multi-plaintiff/counsel

leadership structure would inure to the shareholders’ detriment is readily distinguishable. Indeed,

in Deborah G. Mallow Ira Sep Inv. Plan v. McClendon (ECF No. 65 at 5), the court found it

altogether unnecessary to appoint any lead plaintiff. No. CIV-12-436-M, 2012 WL 2886677, at

*3 (W.D. Okla. July 13, 2012). As such, the general rule that lead plaintiff(s) should be able to

select their own counsel, did not apply. Further, the McClendon court found that the proposed co-

lead counsel, by virtue of their submissions to the court, had “demonstrated their inability to work

efficiently and produce consistent and coherent legal documents”; that two of the proposed three

co-lead counsel, in a separate matter, “stand in a lawyer-client relationship to each other”; and that

yet another proposed co-lead law firm was simply using its application as a “tactical maneuver” to

“have a second chance to be appointed lead counsel” after the derivative action they had initially

pursued was stayed. Id. at *4-5. The opposite is true in this case, where counsel have shown that

they work well together and there is no indication of any conflict of interest.

       In sum, Proposed Co-Lead Plaintiffs, invited by Amalgamated to join the leadership

structure, more than satisfy the McNamara factors as set forth in their Opening Brief. Besides

Defendants, who offer nothing besides empty hyperbole, and who ought to not be entitled to pick

their adversary, no one has taken issue with Cambridge and Clinton’s appointment as co-lead

plaintiffs. Proposed Co-Lead Plaintiffs and their respective counsel thus respectfully reiterate their

request to be added to the leadership structure in this case as additional Co-Lead Plaintiffs and

Counsel.




as co-lead plaintiffs and their three respective law firms as co-lead counsel). Proposed Co-Lead
Plaintiffs thus submit that Milestone Scientific is not instructive here.


                                                  9
        Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 10 of 12



II.    CONCLUSION

       For the reasons set forth above, and in their Opening Brief, Amalgamated, Cambridge, and

Clinton respectfully request that the Court grant their Motion to amend the March 29 Order and

add Cambridge and Clinton and their respective counsel, BLB&G and G&E, as additional Co-

Lead Plaintiffs and Counsel for this action.

Dated: February 15, 2019                       SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                 /s/ Thomas L. Laughlin, IV
                                               Thomas L. Laughlin, IV (pro hac vice)
                                               Judith S. Scolnick (pro hac vice)
                                               Donald A. Broggi (P.A. I.D. 85514)
                                               Jonathan M. Zimmerman (P.A. I.D. 322668)
                                               The Helmsley Building
                                               230 Park Avenue, 17th Floor
                                               New York, NY 10169
                                               Telephone: (212) 223-6444
                                               Facsimile: (212) 223-6334
                                               tlaughlin@scott-scott.com
                                               jscolnick@scott-scott.com
                                               dbroggi@scott-scott.com
                                               jzimmerman@scott-scott.com

                                               Lead Counsel for Plaintiffs

                                               Michael J. Barry (PA I.D. 69122)
                                               Viola Vetter (PA I.D. 206277)
                                               GRANT & EISENHOFER P.A.
                                               123 Justison Street
                                               Wilmington, DE 19801
                                               Telephone: (302) 622-7000
                                               Facsimile: (302) 622-7100
                                               mbarry@gelaw.com
                                               vvetter@gelaw.com

                                               Counsel for Plaintiff the Charter Township of
                                               Clinton Police & Fire Pension Fund and
                                               [Proposed] Co-Lead Counsel for Plaintiffs

                                               Mark Lebovitch
                                               David Wales
                                               BERNSTEIN LITOWITZ BERGER &
                                               GROSSMANN LLP


                                                 10
Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 11 of 12



                            1251 Avenue of the Americas, 44th Floor
                            New York, NY 10020
                            Telephone: (212) 554-1400
                            Facsimile: (212) 554-1444
                            markl@blbglaw.com
                            DWales@blbglaw.com

                            Counsel for Plaintiff the City of Cambridge
                            Retirement System and [Proposed] Co-Lead
                            Counsel for Plaintiffs

                            Sheryl L. Axelrod (PA I.D. 70959)
                            THE AXELROD FIRM LLC
                            The Beasley Building
                            1125 Walnut Street
                            Philadelphia, PA 19107
                            Telephone: (215) 461-1768
                            Facsimile: (215) 238-1779
                            saxelrod@theaxelrodfirm.com

                            Liaison Counsel for Plaintiffs




                              11
        Case 2:17-cv-02187-JHS Document 73 Filed 02/15/19 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

                                                       /s/ Thomas L. Laughlin, IV
                                                      Thomas L. Laughlin, IV (pro hac vice)




                                                 12
